 

EXHIBIT 10.60

 

VOTING AGREEMENT

 

TABLE OF CONTENTS

 

    Page 1. Voting Provisions Regarding the Board 1           1.1 Size of the
Board 1   1.2 Board Composition 1   1.3 Failure to Designate a Board Member 2  
1.4 Removal of Board Members 2   1.5 No Liability for Election of Recommended
Directors 3         2. Vote to Increase Authorized Common Stock 2         3.
Drag-Along Right 2           3.1 Definitions 2   3.2 Actions to be Taken 2      
  4. Remedies 3           4.1 Covenants of the Company 3   4.2 4.2 Irrevocable
Proxy and Power of Attorney 4   4.3 4.3 Remedies Cumulative 4         5.
Miscellaneous 4           5.1 Additional Parties 4   5.2 Transfers 4   5.3
Successors and Assigns 4   5.4 Counterparts; Effectiveness 4   5.5 Headings 5  
5.6 Notices 5   5.7 Consent Required to Amend, Modify, Terminate or Waive 5  
5.8 Delays or Omissions 5   5.9 Severability 6   5.10 Entire Agreement 6   5.11
Share Certificate Legend 6   5.12 Stock Splits, Stock Dividends, etc. 6   5.13
Manner of Voting 6   5.14 Further Assurances 6   5.15 Governing Law;
Jurisdiction 6   5.16 Costs of Enforcement 7   5.17 Aggregation of Stock 7  
5.18 Spousal Consent 7

 

Schedule A - Key Holders Exhibit A - Adoption Agreement Exhibit B - Consent of
Spouse

 

 

 

 









VOTING AGREEMENT

 

THIS VOTING AGREEMENT (this “Agreement”), is made and entered into as of this
27th day of April, 2020 by and among Investview, Inc., a Nevada corporation (the
“Company”), DBR Capital, LLC, a Pennsylvania limited liability company (the
“Investor”), and those certain stockholders of the Company listed on Schedule A
(together with any subsequent stockholders, or any transferees, who become
parties hereto as “Key Holders” pursuant to Subsections 5.1 or 5.2 below, the
“Key Holders,” and together collectively with the Investor, the “Stockholders”).

 

RECITALS

 

A. Concurrently with the execution of this Agreement, the Company and the
Investor are entering into a Securities Purchase Agreement (the “Purchase
Agreement”), pursuant to which the Company will issue to the Investor one or
more Convertible Secured Promissory Notes (the “Convertible Notes”), and in
connection with that agreement the parties desire to provide the Investor with
the right, among other rights, to designate the election of certain members of
the board of directors of the Company (the “Board”) in accordance with the terms
of this Agreement.

 

B. The parties also desire to enter into this Agreement to set forth their
agreements and understandings with respect to how shares of the capital stock of
the Company held by them will be voted.

 

NOW, THEREFORE, the parties agree as follows:

 

1. Voting Provisions Regarding the Board.

 

1.1 Size of the Board. Each Key Holder agrees to vote, or cause to be voted, all
Shares (as defined below) owned by such Key Holder, or over which such Key
Holder has voting control, from time to time and at all times, in whatever
manner as shall be necessary to ensure that the size of the Board shall be set
and remain at five (5) directors. For purposes of this Agreement, the term
“Shares” shall mean and include any securities of the Company that the holders
of which are entitled to vote for members of the Board, including without
limitation, all shares of Common Stock and Preferred Stock, by whatever name
called, now owned or subsequently acquired by a Stockholder, however acquired,
whether through stock splits, stock dividends, reclassifications,
recapitalizations, similar events or otherwise.

 

1.2 Board Composition. Each Key Holder agrees to vote, or cause to be voted, all
Shares owned by such Key Holder, or over which such Key Holder has voting
control, from time to time and at all times, in whatever manner as shall be
necessary to ensure that at each annual or special meeting of stockholders at
which an election of directors is held or pursuant to any written consent of the
stockholders the following persons shall be elected to the Board:

 

(a) Two persons designated from time to time by the Investor, for so long as the
Investor and its Affiliates (as defined below) continue to own beneficially the
Convertible Note or any other securities of the Company, which individuals shall
initially be David B. Rothrock and James R. Bell.

 

(b) If at any time and from time to time an Event of Default (as defined in the
Convertible Notes) occurs and is continuing, for such period of time, in
addition to the two persons elected pursuant to Subsection 1.2(a) above, the
addition of three persons designated from time to time by the Investor (such
that, for the avoidance of doubt, all directors shall be designated by the
Investor), for so long as the Investor and its Affiliates (as defined below)
continue to own beneficially the Convertible Note or any other securities of the
Company.

 

(c) To the extent that clauses (a) and (b) shall not be applicable, any member
of the Board who would otherwise have been designated in accordance with the
terms thereof shall instead be voted upon by all the stockholders of the Company
entitled to vote thereon in accordance with, and pursuant to, the Certificate of
Incorporation of the Company.

 

(d) For purposes of this Agreement, an individual, firm, corporation,
partnership, association, limited liability company, trust or any other entity
(collectively, a “Person”) shall be deemed an “Affiliate” of another Person who,
directly or indirectly, controls, is controlled by or is under common control
with such Person, including, without limitation, any general partner, managing
member, officer, director or trustee of such Person, or any venture capital fund
or registered investment company now or hereafter existing that is controlled by
one or more general partners, managing members or investment advisers of, or
shares the same management company or investment adviser with, such Person.

 

   

 



 

1.3 Failure to Designate a Board Member. In the absence of any designation from
the Persons or groups with the right to designate a director as specified above,
the director previously designated by them and then serving shall be reelected
if still eligible and willing to serve as provided herein and otherwise, such
Board seat shall remain vacant.

 

1.4 Removal of Board Members. Each Key Holder also agrees to vote, or cause to
be voted, all Shares owned by such Key Holder, or over which such Key Holder has
voting control, from time to time and at all times, in whatever manner as shall
be necessary to ensure that:

 

(a) no director elected pursuant to Subsections 1.2 or 1.3 of this Agreement may
be removed from office unless (i) such removal is directed or approved by the
affirmative vote of the Person(s) entitled under Subsection 1.2 to designate
that director; or (ii) the Person(s) originally entitled to designate or approve
such director pursuant to Subsection 1.2 is no longer so entitled to designate
or approve such director;

 

(b) any vacancies created by the resignation, removal or death of a director
elected pursuant to Subsections 1.2 or 1.3 shall be filled pursuant to the
provisions of this Section 1; and

 

(c) upon the request of any party entitled to designate a director as provided
in Subsection 1.2(a) or 1.2(b) to remove such director, such director shall be
removed.

 

All Key Holders agree to execute any written consents required to perform the
obligations of this Section 1, and the Company agrees at the request of any
Person or group entitled to designate directors to call a special meeting of
stockholders for the purpose of electing directors.

 

1.5 No Liability for Election of Recommended Directors. No Stockholder, nor any
Affiliate of any Stockholder, shall have any liability as a result of
designating a person for election as a director for any act or omission by such
designated person in his or her capacity as a director of the Company, nor shall
any Stockholder have any liability as a result of voting for any such designee
in accordance with the provisions of this Agreement.

 

2. Vote to Increase Authorized Common Stock. Each Key Holder agrees to vote or
cause to be voted all Shares owned by such Key Holder, or over which such Key
Holder has voting control, from time to time and at all times, in whatever
manner as shall be necessary to increase the number of authorized shares of
Common Stock from time to time to ensure that there will be sufficient shares of
Common Stock available for conversion of all of the Convertible Notes
outstanding at any given time.

 

3. Drag-Along Right.

 

3.1 Definitions. A “Sale of the Company” shall mean (i) a transaction or series
of related transactions in which a Person, or a group of related Persons,
acquires from stockholders of the Company shares representing more than fifty
percent (50%) of the outstanding voting power of the Company (a “Stock Sale”);
(ii) a merger or consolidation in which (a) the Company is a constituent party
or (b) a subsidiary of the Company is a constituent party and the Company issues
shares of its capital stock pursuant to such merger or consolidation; or (iii)
(1) the sale, lease, transfer, exclusive license or other disposition, in a
single transaction or series of related transactions, by the Company or any
subsidiary of the Company of all or substantially all the assets of the Company
and its subsidiaries taken as a whole or (2) the sale or disposition (whether by
merger, consolidation or otherwise, and whether in a single transaction or a
series of related transactions) of one or more subsidiaries of the Company if
substantially all of the assets of the Company and its subsidiaries taken as a
whole are held by such subsidiary or subsidiaries, except where such sale,
lease, transfer, exclusive license or other disposition is to a wholly owned
subsidiary of the Company.

 

3.2 Actions to be Taken. In the event that (i) the Investor (in such capacity,
the “Selling Investor”) and (ii) solely with respect to a Sale of the Company
pursuant to clauses (ii) or (iii) of Subsection 3.1 above, the Board, including
at least one Investor Director, approves a Sale of the Company in writing,
specifying that this Section 3 shall apply to such transaction, then each Key
Holder and the Company hereby agree:

 

(a) if such transaction requires stockholder approval, with respect to all
Shares that such Key Holder owns or over which such Key Holder otherwise
exercises voting power, to vote (in person, by proxy or by action by written
consent, as applicable) all Shares in favor of, and adopt, such Sale of the
Company (together with any related amendment or restatement to the Certificate
of Incorporation of the Company required to implement such Sale of the Company)
and to vote in opposition to any and all other proposals that could reasonably
be expected to delay or impair the ability of the Company to consummate such
Sale of the Company;

 

 2 

 



 

(b) if such transaction is a Stock Sale, to sell the same proportion of shares
of capital stock of the Company beneficially held by such Key Holder as is being
sold by the Selling Investor to the Person to whom the Selling Investor proposes
to sell their Shares, and on the same terms and conditions as the other
stockholders of the Company;

 

(c) to execute and deliver all related documentation and take such other action
in support of the Sale of the Company as shall reasonably be requested by the
Company or the Selling Investor in order to carry out the terms and provision of
this Section 3, including, without limitation, executing and delivering
instruments of conveyance and transfer, and any purchase agreement, merger
agreement, any associated indemnity agreement, or escrow agreement, any
associated voting, support, or joinder agreement, consent, waiver, governmental
filing, share certificates duly endorsed for transfer (free and clear of
impermissible liens, claims and encumbrances), and any similar or related
documents;

 

(d) not to deposit, and to cause their Affiliates not to deposit, except as
provided in this Agreement, any Shares of the Company owned by such party or
Affiliate in a voting trust or subject any Shares to any arrangement or
agreement with respect to the voting of such Shares, unless specifically
requested to do so by the acquirer in connection with the Sale of the Company;

 

(e) to refrain from (i) exercising any dissenters’ rights or rights of appraisal
under applicable law at any time with respect to such Sale of the Company, or
the consummation of the transactions contemplated thereby; or (ii) asserting any
claim or commencing any suit (x) challenging the Sale of the Company or this
Agreement, or (y) alleging a breach of any fiduciary duty of the Selling
Investor or any Affiliate or associate thereof (including, without limitation,
aiding and abetting breach of fiduciary duty) in connection with the evaluation,
negotiation or entry into the Sale of the Company, or the consummation of the
transactions contemplated thereby;

 

(f) if the consideration to be paid in exchange for the Shares pursuant to this
Section 3 includes any securities and due receipt thereof by any Key Holder
would require under applicable law (x) the registration or qualification of such
securities or of any person as a broker or dealer or agent with respect to such
securities; or (y) the provision to any Key Holder of any information other than
such information as a prudent issuer would generally furnish in an offering made
solely to “accredited investors” as defined in Regulation D promulgated under
the Securities Act of 1933, as amended (the “Securities Act”), the Company may
cause to be paid to any such Key Holder in lieu thereof, against surrender of
the Shares which would have otherwise been sold by such Key Holder, an amount in
cash equal to the fair value (as determined in good faith by the Board) of the
securities which such Key Holder would otherwise receive as of the date of the
issuance of such securities in exchange for the Shares; and

 

(g) in the event that the Selling Investor, in connection with such Sale of the
Company, appoints a stockholder representative (the “Stockholder
Representative”) with respect to matters affecting the Key Holders under the
applicable definitive transaction agreements following consummation of such Sale
of the Company, (x) to consent to (i) the appointment of such Stockholder
Representative, (ii) the establishment of any applicable escrow, expense or
similar fund in connection with any indemnification or similar obligations, and
(iii) the payment of such Key Holder’s pro rata portion (from the applicable
escrow or expense fund or otherwise) of any and all reasonable fees and expenses
to such Stockholder Representative in connection with such Stockholder
Representative’s services and duties in connection with such Sale of the Company
and its related service as the representative of the Key Holders, and (y) not to
assert any claim or commence any suit against the Stockholder Representative or
any other Key Holder with respect to any action or inaction taken or failed to
be taken by the Stockholder Representative, within the scope of the Stockholder
Representative’s authority, in connection with its service as the Stockholder
Representative, absent fraud, bad faith, gross negligence or willful misconduct.

 

4. Remedies.

 

4.1 Covenants of the Company. The Company agrees to use its best efforts, within
the requirements of applicable law, to ensure that the rights granted under this
Agreement are effective and that the parties enjoy the benefits of this
Agreement. Such actions include, without limitation, the use of the Company’s
best efforts to cause the nomination and election of the directors as provided
in this Agreement.

 

 3 

 

 

4.2 Irrevocable Proxy and Power of Attorney. Each party to this Agreement hereby
constitutes and appoints as the proxy of the party and hereby grants a power of
attorney to a designee of the Selling Investor, with full power of substitution,
with respect to the matters set forth herein, including, without limitation,
votes to increase authorized shares pursuant to Section 2 hereof and votes
regarding any Sale of the Company pursuant to Section 2 hereof, and hereby
authorizes him or her to represent and vote, if and only if the party (i) fails
to vote, or (ii) attempts to vote (whether by proxy, in person or by written
consent), in a manner which is inconsistent with the terms of Section 2 of this
Agreement, all of such party’s Shares in favor of the election of persons as
members of the Board determined pursuant to and in accordance with the terms and
provisions of this Agreement or the increase of authorized shares or approval of
any Sale of the Company pursuant to and in accordance with the terms and
provisions of Sections 2 and 3 of this Agreement or to take any action
reasonably necessary to effect Sections 2 and 3 of this Agreement. The power of
attorney granted hereunder shall authorize such holder of such proxy to execute
and deliver the documentation referred to in Section 3.2(c) on behalf of any
party failing to do so within five (5) business days of a request by the
Company. Each of the proxy and power of attorney granted pursuant to this
Section 4.2 is given in consideration of the agreements and covenants of the
Company and the parties in connection with the transactions contemplated by this
Agreement and, as such, each is coupled with an interest and shall be
irrevocable unless and until this Agreement is terminated pursuant to the terms
hereof. Each party hereto hereby revokes any and all previous proxies or powers
of attorney with respect to the Shares and shall not hereafter, unless and until
this Agreement is terminated pursuant to the terms hereof, purport to grant any
other proxy or power of attorney with respect to any of the Shares, deposit any
of the Shares into a voting trust or enter into any agreement (other than this
Agreement), arrangement or understanding with any person, directly or
indirectly, to vote, grant any proxy or give instructions with respect to the
voting of any of the Shares, in each case, with respect to any of the matters
set forth in this Agreement.

 

4.3 Remedies Cumulative. The parties acknowledge that a breach by either party
of its obligations hereunder will cause irreparable harm to the other party, by
vitiating the intent and purpose of the transaction contemplated hereby.
Accordingly, the parties acknowledges that the remedy at law for a breach of its
obligations under this Agreement will be inadequate and agrees, in the event of
a breach or threatened breach by a party of the provisions of this Agreement,
that the non-defaulting party shall be entitled, in addition to all other
available remedies at law or in equity, and in addition to the penalties
assessable herein or allowed by law, to an injunction or injunctions
restraining, preventing or curing any breach of this Agreement and to enforce
specifically the terms and provisions thereof, without the necessity of showing
economic loss and without any bond or other security being required. None of the
rights, powers or remedies conferred upon the parties pursuant to the terms and
provisions of this Agreement shall be mutually exclusive, and each such right,
power or remedy shall be cumulative and in addition to every other right, power
or remedy, whether conferred by this Agreement or now or hereafter available at
law, in equity, by statute or otherwise.

 

5. Miscellaneous.

 

5.1 Additional Parties. In the event that after the date of this Agreement, the
Company enters into an agreement with any Person to issue shares of capital
stock to such Person, following which such Person shall hold Shares constituting
one percent (1%) or more of the then outstanding capital stock of the Company
(treating for this purpose all shares of Common Stock issuable upon exercise of
or conversion of outstanding options, warrants or convertible securities, as if
exercised and/or converted or exchanged), except as otherwise agreed by the
Investor, then, the Company shall cause such Person, as a condition precedent to
entering into such agreement, to become a party to this Agreement by executing
an Adoption Agreement in the form attached hereto as Exhibit A, agreeing to be
bound by and subject to the terms of this Agreement as a Stockholder and
thereafter such Person shall be deemed a Stockholder for all purposes under this
Agreement.

 

5.2 Transfers. Each transferee or assignee (“Transferee”) of any Shares subject
to this Agreement shall continue to be subject to the terms hereof, and, as a
condition precedent to the Company’s recognition of such transfer, each
Transferee shall agree in writing to be subject to each of the terms of this
Agreement by executing and delivering an Adoption Agreement substantially in the
form attached hereto as Exhibit A. Upon the execution and delivery of an
Adoption Agreement by any Transferee, such Transferee shall be deemed to be a
party hereto as if such Transferee were the transferor and such Transferee’s
signature appeared on the signature pages of this Agreement and shall be deemed
to be an Investor and Stockholder, or Key Holder and Stockholder, as applicable.
The Company shall not permit the transfer of the Shares subject to this
Agreement on its books or issue a new certificate representing any such Shares
unless and until such Transferee shall have complied with the terms of this
Subsection 5.2. Each certificate instrument, or book entry representing the
Shares subject to this Agreement if issued on or after the date of this
Agreement shall be notated by the Company with the legend set forth in
Subsection 5.11.

 

5.3 Successors and Assigns. All the terms and provisions of this Agreement shall
be binding upon and inure to the benefit of and be enforceable by the respective
parties hereto, the successors and permitted assigns of the Investor or any Key
Holder and the successors of the Company, whether so expressed or not. None of
the parties hereto may assign its rights or obligations hereof without the prior
written consent of the Company, except that the Investor may, without the prior
consent of the Company, assign its rights to any of its Affiliates that
purchases Shares or to which the Investor transfers Shares. This Agreement shall
not inure to the benefit of or be enforceable by any other third party Person.

 

5.4 Counterparts; Effectiveness. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, with the
same effect as if all parties had signed the same document. All such
counterparts (including counterparts delivered by facsimile, email or other
electronic format) shall be deemed an original, shall be construed together and
shall constitute one and the same instrument. This Agreement shall become
effective when each party hereto shall have received counterparts hereof signed
by all of the other parties hereto.

 

 4 

 



 

5.5 Headings. The headings of the Sections and paragraphs of this Agreement have
been inserted for convenience of reference only and do not constitute a part of
this Agreement and are not to be considered in construing or interpreting this
Agreement.

 

5.6 Notices.

 

(a) All notices, demands, requests, consents, approvals, and other
communications required or permitted to be given pursuant to this Agreement
shall be in writing and shall be delivered (a) in hand by person with written
receipt of the person to whom such notice is intended; (b) by registered or
certified mail, postage prepaid, return receipt requested; or (c) by a generally
recognized commercial courier service or overnight delivery service, (Federal
Express or UPS), for next business day delivery, postage prepaid, with delivery
receipt requested. All notices sent in accordance with this Subsection 5.6 shall
be deemed “Delivered” unless otherwise specified herein, the same day if
delivered by hand in person with receipt and signature of the intended recipient
or by an authorized officer of the intended recipient; if by registered or
certified mail, three (3) business days after the same is deposited in the U.S.
Mail; or if sent by a commercial courier service or overnight delivery service
for next business day delivery, one (1) business day after payment and receipt
of mailing. All communications shall be sent to the respective parties at their
address as set forth on the signature pages hereto, or to such email address,
facsimile number or address as subsequently modified by written notice given in
accordance with this Subsection 5.6.

 

(b) Consent to Electronic Notice. Notwithstanding any contrary language set
forth in subsection (a) immediately above, each Investor and Key Holder consents
to the delivery of any stockholder notice by electronic transmission pursuant to
the Nevada Revised Statutes, Title 7, Chapter 78, Section 370 (or any successor
thereto) at the electronic mail address or the facsimile number set forth below
such Investor’s or Key Holder’s name on the Schedules hereto, as updated from
time to time by notice to the Company, or as on the books of the Company. To the
extent that any notice given by means of electronic transmission is returned or
undeliverable for any reason, the foregoing consent shall be deemed to have been
revoked until a new or corrected electronic mail address has been provided, and
such attempted Electronic Notice shall be ineffective and deemed to not have
been given. Each Investor and Key Holder agrees to promptly notify the Company
of any change in its electronic mail address, and that failure to do so shall
not affect the foregoing.

 

5.7 Consent Required to Amend, Modify, Terminate or Waive. This Agreement may be
amended, modified or terminated and the observance of any term hereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively) only by a written instrument executed by (a) the Company; (b) the
Key Holders holding a majority of the Shares then held by the Key Holders; and
(c) the Investor. Notwithstanding the foregoing:

 

(a) the consent of the Key Holders shall not be required for any amendment,
modification, termination or waiver if such amendment, modification,
termination, or waiver either (A) is not directly applicable to the rights of
the Key Holders hereunder; or (B) does not adversely affect the rights of the
Key Holders in a manner that is different than the effect on the rights of the
other parties hereto; and

 

(b) any provision hereof may be waived by the waiving party on such party’s own
behalf, without the consent of any other party.

 

The Company shall give prompt written notice of any amendment, modification,
termination, or waiver hereunder to any party that did not consent in writing
thereto. Any amendment, modification, termination, or waiver effected in
accordance with this Subsection 5.7 shall be binding on each party and all of
such party’s successors and permitted assigns, whether or not any such party,
successor or assignee entered into or approved such amendment, modification,
termination or waiver. For purposes of this Subsection 5.7, the requirement of a
written instrument may be satisfied in the form of an action by written consent
of the Stockholders circulated by the Company and executed by the Stockholder
parties specified, whether or not such action by written consent makes explicit
reference to the terms of this Agreement.

 

5.8 Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non-defaulting party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default previously or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and signed by the
party for whom it is being enforced, and shall be effective only to the extent
specifically set forth in such writing. All remedies, either under this
Agreement or by law or otherwise afforded to any party, shall be cumulative and
not alternative.

 

 5 

 



 

5.9 Severability. If any provision of this Agreement shall be found by any court
of competent jurisdiction to be invalid or unenforceable, the parties hereby
waive such provision to the extent that it is found to be invalid or
unenforceable. Such provision shall, to the maximum extent allowable by law, be
modified by such court so that it becomes enforceable, and, as modified, shall
be enforced as any other provision hereof, all the other provisions hereof
continuing in full force and effect. However, if any such invalid or
unenforceable provision cannot by modified to become enforceable, then such
provision(s) shall be stricken from the Agreement in its/their entirety and all
the other provisions hereof shall be continuing in full force and effect.

 

5.10 Entire Agreement. This Agreement, the Purchase Agreement and that certain
Investor Rights Agreement, dated as of the date hereof, by and between the
Company and the Investor constitute the full and entire understanding and
agreement between the parties with respect to the subject matter hereof, and
this agreement supersedes and replaces all other prior agreements, written or
oral, among the parties hereto with respect to the subject matter hereof.

 

5.11 Share Certificate Legend. Each certificate, instrument, or book entry
representing any Shares issued after the date hereof to any Key Holder shall be
notated by the Company with a legend reading substantially as follows:

 

“The Shares REPRESENTED hereby are subject to a Voting Agreement, AS MAY BE
AMENDED FROM TIME TO TIME, (a copy of which may be obtained upon written request
from the Company), and by accepting any interest in such Shares the person
accepting such interest shall be deemed to agree to and shall become bound by
all the provisions of that Voting Agreement, including certain restrictions on
transfer and ownership set forth therein.”

 

The Company, by its execution of this Agreement, agrees that it will cause the
certificates instruments, or book entry evidencing the Shares issued after the
date hereof to be notated with the legend required by this Subsection 5.11 of
this Agreement, and it shall supply, free of charge, a copy of this Agreement to
any holder of such Shares upon written request from such holder to the Company
at its principal office. The parties to this Agreement do hereby agree that the
failure to cause the certificates, instruments, or book entry evidencing the
Shares to be notated with the legend required by this Subsection 5.11 herein
and/or the failure of the Company to supply, free of charge, a copy of this
Agreement as provided hereunder shall not affect the validity or enforcement of
this Agreement.

 

5.12 Stock Splits, Stock Dividends, etc. In the event of any issuance of Shares
or the voting securities of the Company after the date of this Agreement to any
of the Key Holders (including, without limitation, in connection with any stock
split, stock dividend, recapitalization, reorganization, or the like), such
Shares shall become subject to this Agreement and shall be notated with the
legend set forth in Subsection 5.11.

 

5.13 Manner of Voting. The voting of Shares pursuant to this Agreement may be
effected in person, by proxy, by written consent or in any other manner
permitted by applicable law. For the avoidance of doubt, voting of the Shares
pursuant to the Agreement need not make explicit reference to the terms of this
Agreement.

 

5.14 Further Assurances. At any time or from time to time after the date hereof,
the parties agree to cooperate with each other, and at the request of any other
party, and without any additional consideration, the parties agree to provide
further information or assurances; execute and deliver such additional
agreements, documents and instruments; and take such other actions and do such
other things, as may be necessary or appropriate to carry out the terms and
provisions of this Agreement, the intent of the parties and give effect to the
transactions contemplated hereby.

 

5.15 Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
its conflict of law principles. Any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Agreement or the transactions contemplated hereby may be brought in
any federal or state court located in the Borough of Manhattan, the City of New
York and State of New York, and each of the parties hereby consents to the
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by law, any objection which it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding in any such court or
that any such suit, action or proceeding which is brought in any such court has
been brought in an inconvenient forum. Process in any such suit, action or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any such court.





 

 6 

 



 

Waiver of Jury Trial: EACH PARTY HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, THE OTHER
TRANSACTION DOCUMENTS, THE SECURITIES OR THE SUBJECT MATTER HEREOF OR THEREOF.
THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF
THIS TRANSACTION, INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS
(INCLUDING NEGLIGENCE), BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. THIS SECTION HAS BEEN FULLY DISCUSSED BY EACH OF THE PARTIES
HERETO AND THESE PROVISIONS WILL NOT BE SUBJECT TO ANY EXCEPTIONS. EACH PARTY
HERETO HEREBY FURTHER WARRANTS AND REPRESENTS THAT SUCH PARTY HAS REVIEWED THIS
WAIVER WITH ITS LEGAL COUNSEL, AND THAT SUCH PARTY KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

 

5.16 Costs of Enforcement. If any party to this Agreement seeks to enforce its
rights under this Agreement by legal proceedings, the non-prevailing party shall
pay all costs and expenses incurred by the prevailing party, including, without
limitation, all reasonable attorneys’ fees.

 

5.17 Aggregation of Stock. All Shares held or acquired by a Stockholder and/or
its Affiliates shall be aggregated together for the purpose of determining the
availability of any rights under this Agreement, and such Affiliated Persons may
apportion such rights as among themselves in any manner they deem appropriate.

 

5.18 Spousal Consent. If any individual Key Holder is married on the date of
this Agreement (or on the date of execution of an Adoption Agreement pursuant to
Sections 5.1 or 5.2) and such Key Holder resides in a state in which spousal
consent is necessary to give full effect hereto, such Key Holder’s spouse shall
execute and deliver to the Company a consent of spouse in the form of Exhibit B
hereto (“Consent of Spouse”), effective on the date hereof (or as of the date of
the execution of such Adoption Agreement). Notwithstanding the execution and
delivery thereof, such consent shall not be deemed to confer or convey to the
spouse any rights in such Key Holder’s Shares that do not otherwise exist by
operation of law or the agreement of the parties. If any individual Key Holder
should marry or remarry subsequent to the date of this Agreement, such Key
Holder shall within thirty (30) days thereafter obtain his/her new spouse’s
acknowledgement of and consent to the existence and binding effect of all
restrictions contained in this Agreement by causing such spouse to execute and
deliver a Consent of Spouse acknowledging the restrictions and obligations
contained in this Agreement and agreeing and consenting to the same.

 

[Remainder of Page Intentionally Left Blank. Authorized Signatures on Following
Page]

 

 7 

 



 

IN WITNESS WHEREOF, the parties have executed this Voting Agreement as of the
date first written above.

 



  INVESTVIEW, INC.                 By:     Name: Joseph Cammarata   Title: Chief
Executive Officer

 







  Address: Investview, Inc.    



234 Industrial Way West

    Building A. Suite 202     Eatontown, NJ 07724   Email:





joe@investview.com

 



  With a copy to:           Michael Best & Friedrish LLP     790 N. Water Street
    Suite2500     Milwaukee, WI 53202     Attention: Kevin C. Timken





 



 

 

 

SCHEDULE A

 

KEY HOLDERS

 

CR Capital Holdings LLC

Chad Miller

Ryan Smith

Wealth Engineering LLC

Annette Raynor

Mario Romano

Pb Trade LLC

Joseph Cammarata

Freedom Enterprises

Jeremy Roma

William C. Kosoff

Brian Mcmullen

Jayme McWidner (CFO)

DBR Capital LLC

 

   

 

 

EXHIBIT A

 

ADOPTION AGREEMENT

 

This Adoption Agreement (“Adoption Agreement”) is executed on
___________________, 20__, by the undersigned (the “Holder”) pursuant to the
terms of that certain Voting Agreement dated as of April 27, 2020 (the
“Agreement”), by and among the Company and certain of its Stockholders, as such
Agreement may be amended or amended and restated hereafter. Capitalized terms
used but not defined in this Adoption Agreement shall have the respective
meanings ascribed to such terms in the Agreement. By the execution of this
Adoption Agreement, the Holder agrees as follows.

 

1.1 Acknowledgement. Holder acknowledges that Holder is acquiring certain shares
of the capital stock of the Company (the “Stock”) or options, warrants, or other
rights to purchase such Stock (the “Options”), for one of the following reasons
(Check the correct box):

 

  [  ] In accordance with Subsection 5.2 of the Agreement, as a transferee of
Shares from a party in such party’s capacity as a “Key Holder” bound by the
Agreement, and after such transfer, Holder shall be considered a “Key Holder”
and a “Stockholder” for all purposes of the Agreement.         [  ] In
accordance with Subsection 5.1 of the Agreement, as a new party, in which case
Holder will be a “Key Holder” and “Stockholder” for all purposes of the
Agreement.

 

1.2 Agreement. Holder hereby (a) agrees that the Stock [Options], and any other
shares of capital stock or securities required by the Agreement to be bound
thereby, shall be bound by and subject to the terms of the Agreement and (b)
adopts the Agreement with the same force and effect as if Holder were originally
a party thereto.

 

1.3 Notice. Any notice required or permitted by the Agreement shall be given to
Holder at the address or facsimile number listed below Holder’s signature hereto
in accordance with the Notice provisions of Section 5.6 of the Agreement.

 

HOLDER:     ACCEPTED AND AGREED:           By:   INVESTVIEW, INC. Name and Title
of Signatory                                 Address:   By:             Title:  
      Facsimile Number:      

 

   

 



 

EXHIBIT B

 

CONSENT OF SPOUSE

 

I, [____________________], spouse of [______________], acknowledge that I have
read the Voting Agreement, dated as of April 27, 2020, to which this Consent is
attached as Exhibit B (the “Agreement”), and that I know the contents of the
Agreement. I am aware that the Agreement contains provisions regarding the
voting and transfer of shares of capital stock of the Company that my spouse may
own, including any interest I might have therein.

 

I hereby agree that my interest, if any, in any shares of capital stock of the
Company subject to the Agreement shall be irrevocably bound by the Agreement and
further understand and agree that any community property interest I may have in
such shares of capital stock of the Company shall be similarly bound by the
Agreement.

 

I am aware that the legal, financial and related matters contained in the
Agreement are complex and that I am free to seek independent professional
guidance or counsel with respect to this Consent. I have either sought such
guidance or counsel or determined after reviewing the Agreement carefully that I
will and do hereby waive such right.

 

Dated:             [Name of Key Holder’s Spouse]

 

   

 